                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

RICK SOBER and KIMBERLY SOBER,                   )
                                                 )
                              Plaintiffs,        )
                                                 )
               vs.                               )          No. CIV-18-736-C
                                                 )
COLUMBIA NATIONAL                                )
INSURANCE CO.,                                   )
                                                 )
                              Defendant,         )

                                            ORDER

       Plaintiffs have filed a Motion for Summary Judgment requesting judgment on one of

the affirmative defenses pled by Defendant. Plaintiffs argue that defense rests on a statute

that has been held unconstitutional by the Oklahoma Supreme Court. In response, Defendant

notes that prior to Plaintiffs filing their Motion, it advised them it was withdrawing the defense.

Defendant also directs the Court to its answer to Plaintiffs’ Interrogatory No. 15 where it noted

the defense was no longer valid in light of the Oklahoma Supreme Court’s ruling.

       Because Defendant clearly withdrew the defense prior to Plaintiffs’ Motion, the Motion

is moot. Accordingly, Plaintiffs’ Motion for Summary Judgment on Columbia’s Affirmative

Defense Number Five Asserting 23 O.S. § 61.2 (Dkt. No. 54) is STRICKEN as MOOT.

       IT IS SO ORDERED this 15th day of October, 2019.
